295 Ga. 136
FINAL COPY


          S13G1626. HODGE et al. v. URFA-SEXTON, LP et al.


      HUNSTEIN, Justice.

      We granted certiorari in this case to determine whether the Court of

Appeals correctly held that a conflict of interest involving a nonlawyer can be

remedied by implementing proper screening measures in order to avoid

disqualification of the entire law firm. For the reasons set forth below, we hold

that a nonlawyer’s conflict of interest can be remedied by implementing proper

screening measures so as to avoid disqualification of an entire law firm. In this

particular case, we find that the screening measures implemented by the

nonlawyer’s new law firm were effective and appropriate to protect against the

nonlawyer’s disclosure of confidential information. However, we remand this

case for the trial court to hold a hearing to determine whether the new law firm

promptly disclosed the conflict.

      On January 3, 2010, Monica Renee Williams was shot and killed at an

apartment complex managed by Appellees URFA-Sexton, LP and Signature

Management Corporation (hereinafter “URFA-Sexton”). Appellant Belinda
Ann Hodge is the sister of Williams. Kristi Bussey had known Hodge for

approximately ten years prior to Williams’ death.1 Bussey assisted Hodge in

obtaining her appointment as administratrix of Williams’ estate and Hodge’s

appointment as the legal guardian for Williams’ son.

      Hodge retained attorney Craig Brookes of the law firm Hanks Brookes,

LLC to pursue claims associated with the death of Williams. Bussey was a

paralegal at Hanks Brookes and had worked there in that capacity since January

2007. Bussey was Hodge’s primary contact with Hanks Brookes while she was

employed at the firm. Bussey assisted with, and personally conducted, much of

the investigation regarding Williams’ death and the apartment complex where

the death occurred. Bussey communicated regularly with Hodge about Hanks

Brookes’ investigation of the case, counsel’s thoughts about the case, legal work

being performed, and strategy for moving forward. Bussey participated in every

face-to-face meeting Hodge had with Brookes while Bussey was employed with

Hanks Brookes. Brookes spoke directly to Bussey about the status of her

investigation, the results of his own investigation, his thoughts about the case,

      1
       At the time of Williams’ death, Bussey was a roommate of one of Hodge’s
cousins. Bussey was also personal friends with Williams and her son.

                                        2
the strategies to be employed, and pertinent legal and factual considerations in

the case.

      Meanwhile, on March 29, 2010, URFA-Sexton’s insurer, Scottsdale

Insurance Company, retained the firm of Insley & Race, LLC to represent

URFA-Sexton in the Williams matter. For the next six months, Insley & Race

conducted a pre-suit investigation and evaluation of the incident, including

numerous interviews, review of documents, and a detailed assessment.

      In October 2010, Bussey left her position as a paralegal with Hanks

Brookes and began working as a legal assistant at another law firm. In early

2011, Bussey applied for a paralegal position at Insley & Race. Brynda

Rodriguez Insley personally called, and obtained a reference from, J.R. Hanks

at Hanks Brookes. Hanks never disclosed any possible conflict with regard to

Bussey or Hanks Brookes’ work on the Williams case. Hanks was unaware that

URFA-Sexton was represented by Insley & Race in the Williams case.

      Bussey began work as a paralegal at Insley & Race on March 15, 2011.

At this time, neither Bussey nor Insley & Race was aware of any potential

conflict regarding Bussey’s work at Hanks Brookes, and Bussey did not know

that Insley & Race was involved in a pre-suit investigation of Williams’ death.

                                       3
Accordingly, Insley & Race did not employ any screening measures at that time.

      On October 5, 2011, Bussey became aware of Insley & Race’s

involvement in the Williams case. Bussey immediately informed Insley & Race

of her work with Hanks Brookes on the Williams case. Insley & Race

immediately implemented screening measures, discussed more fully below, to

protect against Bussey’s disclosure of confidential information she had gained

from working on the Williams case at Hanks Brookes.

      Later that same evening, Insley sent an email to Brookes and other counsel

for Hodge advising of the firm’s representation of URFA-Sexton and

acknowledging the receipt of Hodge’s demand letter. Insley did not mention

any potential conflict involving Bussey.

      On November 7, 2011, Hodge filed a complaint against URFA-Sexton,

and Insley & Race subsequently filed an answer on behalf of URFA-Sexton. On

December 6, 2011, counsel at Insley & Race disclosed Bussey’s employment to

Hodge’s counsel. Hodge filed a motion to disqualify Insley & Race, requesting

that Insley & Race voluntarily withdraw, and in the alternative, that the trial

court issue an order disqualifying the firm from representing URFA-Sexton in

the Williams matter. URFA-Sexton responded to Hodge’s motion stating that

                                       4
Insley & Race was its counsel of choice and that it would not voluntarily

withdraw.

      The trial court denied Hodge’s motion, finding that Insley & Race was

URFA-Sexton’s counsel of choice, had developed specialized knowledge by

working on the case for 18 months before learning of any potential conflict of

interest, and had implemented appropriate and effective screening measures to

protect against any disclosure of confidential information between Bussey and

Insley & Race. Pursuant to Hodge’s request, the trial court certified its order

denying the motion to disqualify for immediate review. The Court of Appeals

affirmed, finding that the trial court did not abuse its discretion in denying the

motion to disqualify. Hodge v. URFA-Sexton, LP, 322 Ga. App. 534 (746

SE2d 142) (2013). We subsequently granted certiorari.

      1. We review the trial court’s ruling on a motion to disqualify for an

abuse of discretion. Cardinal Robotics, Inc. v. Moody, 287 Ga. 18, 22 (694

SE2d 346) (2010). We approach motions to disqualify with caution due to the

consequences that could result if the motion is granted, such as the inevitable

delay of the proceedings and the unique hardship on the client including the loss

of time, money, choice of counsel, and specialized knowledge of the disqualified

                                        5
attorney. See Bernocchi v. Forcucci, 279 Ga. 460 (2) (614 SE2d 775) (2005).

Additionally, we are mindful of counsel using motions to disqualify as a dilatory

tactic. See Lewis v. State, 312 Ga. App. 275, 282 (718 SE2d 112) (2011).

Accordingly, we view disqualification as an extraordinary remedy that should

be granted sparingly. Bernocchi, 279 Ga. at 462.

      It is well established that an attorney has a professional obligation to

maintain client confidences and secrets. Ga. Rules of Professional Conduct,

Rule 1.6 (a).2 To protect this attorney-client relationship, the Georgia Rules of

Professional Conduct provide that a “lawyer who has formerly represented a

client in a matter shall not thereafter represent another person in the same or a

substantially related matter in which that person's interests are materially

adverse to the interests of the former client unless the former client gives

informed consent, confirmed in writing.” Rule 1.9 (a). “When a lawyer has



      2
       Rule 1.6 (a) provides as follows:
             A lawyer shall maintain in confidence all information gained in
      the professional relationship with a client, including information
      which the client has requested to be held inviolate or the disclosure of
      which would be embarrassing or would likely be detrimental to the
      client, unless the client gives informed consent, except for disclosures
      that are impliedly authorized in order to carry out the representation,
      or are required by these Rules or other law, or by order of the Court.
                                         6
been directly involved in a specific transaction, subsequent representation of

other clients with materially adverse interests in that transaction clearly is

prohibited.” Id., Comment [2]. This Rule aims to protect former clients, avoid

the appearance of any impropriety, and maintain public confidence in the

integrity of our adversarial system. Registe v. State, 287 Ga. 542 (3) (c) (697

SE2d 804) (2010); Crawford W. Long Mem. Hosp. of Emory Univ. v. Yerby,

258 Ga. 720 (1) (373 SE2d 749) (1988); Rule 1.9, Comment [9].

      Pursuant to Rule 1.10 (a), “‘if one attorney in a firm has an actual conflict

of interest, we impute that conflict to all the attorneys in the firm, subjecting the

entire firm to disqualification.’” Rescigno v. Vesali, 306 Ga. App. 610, 612 (1)

(703 SE2d 65) (2010).3 This Rule aims to give effect to the principle of loyalty

to the client. Rule 1.10, Comment [6]. “Such situations can be considered from

the premise that a firm of lawyers is essentially one lawyer for purposes of the

rules governing loyalty to the client, or from the premise that each lawyer is

vicariously bound by the obligation of loyalty owed by each lawyer with whom

      3
        Rule 1.10 (a) states that “[w]hile lawyers are associated in a firm, none of
them shall knowingly represent a client when any one of them practicing alone
would be prohibited from doing so by Rule 1.7: Conflict of Interest: General Rule,
1.8(c): Conflict of Interest: Prohibited Transactions, 1.9: Former Client or 2.2:
Intermediary.”
                                         7
the lawyer is associated.” Id.

      Nonlawyers are also privy to confidential client information because it is

often necessary for them to have access to this information to assist their

attorney employers. However, our Rules do not regulate nonlawyers. Thus, the

question presented here is how to protect the client’s confidences, avoid

impropriety, and maintain public confidence in the integrity of our adversarial

system when nonlawyers change firms to work for opposing counsel.

      There is a split of authority among the courts on this issue. The minority

approach, which is what Hodge argues we should apply here, is to treat

nonlawyers the same way we treat lawyers. Under this approach, when a

nonlawyer moves to another firm to work for opposing counsel, the nonlawyer’s

conflict of interest is imputed to the rest of the firm, thereby disqualifying

opposing counsel. See, e.g., Owens v. First Family Fin. Svcs., Inc., 379

FSupp.2d 840 (III) (S.D. Miss. 2005); Zimmerman v. Mahaska Bottling Co., 19

P3d 784 (Kan. 2001); T.S.L. v. G.L., 976 So2d 793 (La. Ct. App. 2007).

URFA-Sexton argues that we should adopt the majority approach and treat

nonlawyers differently from lawyers.       Under this approach, rather than

automatic imputation and disqualification of the new firm, lawyers hiring the

                                       8
nonlawyer can implement screening measures to protect any client confidences

that the nonlawyer gained from prior employment. See, e.g., In re Columbia

Valley Healthcare System, L.P., 320 S.W.3d 819 (II)-(III) (Tex. 2010); Leibowitz

v. Eighth Judicial Dist. Court of Nev., 78 P3d 515, 521 (Nev. 2003); Green v.

Toledo Hosp., 764 NE2d 979 (I) (Ohio 2002); Hayes v. Central States

Orthopedic Specialists, Inc., 51 P3d 562 (II) (Okla. 2002); Phoenix Founders,

Inc. v. Marshall, 887 S.W.2d 831, 835 (Tex. 1994); In re Complex Asbestos

Litigation, 232 Cal. App. 3d 572, 592-596 (1991); Restatement (Third) of the

Law Governing Lawyers § 123, Comment (f) (2000); Cecile C. Edwards, Law

Firm Disqualification and Nonlawyer Employees: A Proposal for a Consistent

Analysis, 26 MISS. C. L. REV. 163 (V) (2007); ABA Comm. on Ethics and

Professional Responsibility, Informal Op. 88-1526 (1988). After reviewing

both approaches, we join today with “the majority of professional legal ethics

commentators, ethics tribunals, and courts[, which] have concluded that

nonlawyer screening is a permissible method to protect confidences held by

nonlawyer employees who change employment.” Leibowitz, 78 P3d at 520.

      We believe that screening measures are appropriate for nonlawyers, rather

than imputed disqualification, for several reasons. First, nonlawyers generally

                                      9
have neither a financial interest in the outcome of a particular litigation nor a

choice about which clients they serve, which reduces the appearance of

impropriety. See Hayes, 51 P3d at 567. Second, nonlawyers have different

training, responsibilities, and discovery and use of confidential information

compared to lawyers. In re Complex Asbestos Litigation, 232 Cal. App. 3d at

593. Third, as noted above, disqualification of the new firm would present a

hardship to the new firm’s client, such as delays, further expenses, and a loss of

specialized knowledge. Bernocchi, 279 Ga. at 462; see also In re Columbia

Valley Healthcare System, L.P., 320 S.W.3d at 825.

      Fourth, if imputation and disqualification were automatic, nonlawyers’

employment mobility could be “unduly restricted.” In re Columbia Valley

Healthcare System, L.P., 320 S.W.3d at 825. In recommending that screening

measures be allowed for nonlawyers, the ABA Committee on Ethics and

Professional Responsibility recognized that it was important for nonlawyers to

“have as much mobility in employment opportunity as possible consistent with

the protection of clients’ interests.” ABA Comm. on Ethics and Professional

Responsibility, Informal Op. 88-1526, at 2. The ABA Committee noted that

clients as well as the legal profession would be harmed by limiting nonlawyers’

                                       10
employment opportunities and requiring them to leave the careers for which

they are trained. Id.4 “A potential employer might well be reluctant to hire a

particular nonlawyer if doing so would automatically disqualify the entire firm

from ongoing litigation.”      Phoenix Founders, Inc., 887 S.W.2d at 835.

Nonlawyers in sparsely populated towns or counties as well as nonlawyers

previously employed by massive firms and involved in extensive litigation

would be especially hard hit by the rule of imputed disqualification. See Green,

764 NE2d at 983; Phoenix Founders, Inc., 887 S.W.2d at 835. “[A] lawyer may

always practice his or her profession regardless of an affiliation to a law firm.

Paralegals, legal secretaries, and other employees of attorneys do not have that

option.” Leibowitz, 78 P3d at 521. If we were to impute the nonlawyers

conflict of interest to the entire firm, “employers could protect themselves

against unanticipated disqualification risks only by refusing to hire experienced

people.” Restatement (Third) of the Law Governing Lawyers § 123, Comment

(f) (2000).


      4
       The ABA has since incorporated the Informal Opinion into its rules. See
ABA Model Rules of Professional Conduct, Rule 1.10, Comment [4] (allowing
screening measures rather than disqualification for nonattorneys when they have a
conflict of interest).
                                       11
     Fifth, our Rules recognize that screening is effective at protecting a

client’s confidences. Our Rules explicitly allow screening with regard to

lawyers who are former judges and arbitrators or former public officers and

employees. Rules 1.11, 1.12.5 The purpose of screening measures in Rules 1.11


     5
      Rule 1.11 provides:
            (a) Except as law may otherwise expressly permit, a lawyer
     shall not represent a private client in connection with a matter in
     which the lawyer participated personally and substantially as a public
     officer or employee, unless the appropriate government entity gives
     informed consent, confirmed in writing. No lawyer in a firm with
     which that lawyer is associated may knowingly undertake or continue
     representation in such a matter unless:
            (1) the disqualified lawyer is screened from any participation in
     the matter and is apportioned no part of the fee therefrom; and
            (2) written notice is duly given to the client and to the
     appropriate government entity to enable it to ascertain compliance
     with the provisions of this Rule.
            (b) Except as law may otherwise expressly permit, a lawyer
     having information that the lawyer knows is confidential government
     information about a person acquired when the lawyer was a public
     officer or employee, may not represent a private client whose interests
     are adverse to that person in a matter in which the information could
     be used to the material disadvantage of that person. A firm with
     which that lawyer is associated may undertake or continue
     representation in the matter only if the disqualified lawyer is screened
     from any participation in the matter and is apportioned no part of the
     fee therefrom.

            Rule 1.12 states as follows:
            (a) [A] lawyer shall not represent anyone in connection with a
     matter in which the lawyer participated personally and substantially
     as a judge or other adjudicative officer, arbitrator or law clerk to such
                                        12
and 1.12 is “to assure the affected parties that confidential information known

by the personally disqualified lawyer remains protected.” Rule 1.0, Comment

[9]. The use of a screen for nonlawyers has the same purpose.

      Finally, while our Rules do not regulate nonlawyers, they do regulate

attorneys’ conduct with regard to supervising nonattorneys. Our Rules require

that (1) a lawyer who has supervisory authority over a nonlawyer must make

reasonable efforts to ensure that the nonlawyer’s conduct is compatible with the

professional obligations of a lawyer; (2) a lawyer may not order or ratify a

nonlawyer’s conduct if it would violate the Rules; and (3) those with managerial

authority over a nonlawyer must make reasonable efforts to ensure that the firm

itself has measures in place to give reasonable assurance that the nonlawyer’s

conduct is compatible with the professional obligations of the lawyer. Rule 5.3


      a person, unless all parties to the proceeding give informed consent,
      confirmed in writing.
                                          ...
            (c) If a lawyer is disqualified by paragraph (a), no lawyer in a
      firm with which that lawyer is associated may knowingly undertake
      or continue representation in the matter unless:
            (1) the disqualified lawyer is screened from any participation in
      the matter and is apportioned no part of the fee therefrom; and
            (2) written notice is promptly given to the appropriate tribunal
      to enable it to ascertain compliance with the provisions of this Rule.

                                        13
(a), (b), (c).6 These professional obligations include protecting a client’s

confidences. See Rule 1.6 (a). Thus, our Rules require that attorneys be held

accountable for their nonlawyer employees’ conduct, particularly where there

is a threat to attorney-client confidentiality and the integrity of our judicial

process. See In re Columbia Valley Healthcare System, L.P., 320 S.W.3d at 827;

In re Complex Asbestos Litigation, 232 Cal. App. 3d at 594, 603; ABA Comm.

on Ethics and Professional Responsibility, Informal Op. 88-1526, at 2. We are



      6
       Rule 5.3 states as follows:
             With respect to a nonlawyer employed or retained by or
      associated with a lawyer:
             (a) a partner, and a lawyer who individually or together with
      other lawyers possesses comparable managerial authority in a law
      firm, shall make reasonable efforts to ensure that the firm has in effect
      measures giving reasonable assurance that the person's conduct is
      compatible with the professional obligations of the lawyer;
             (b) a lawyer having direct supervisory authority over the
      nonlawyer shall make reasonable efforts to ensure that the person's
      conduct is compatible with the professional obligations of the lawyer;
             (c) a lawyer shall be responsible for conduct of such a person
      that would be a violation of the Georgia Rules of Professional
      Conduct if engaged in by a lawyer if:
             (1) the lawyer orders or, with the knowledge of the specific
      conduct, ratifies the conduct involved; or
             (2) the lawyer is a partner in the law firm in which the person is
      employed, or has direct supervisory authority over the person, and
      knows of the conduct at a time when its consequences can be avoided
      or mitigated but fails to take reasonable remedial action[.]
                                        ...

                                         14
not suggesting that lawyers always have a duty to an opposing party to maintain

that party’s confidences in the absence of a prior attorney-client relationship.

However, we are mindful that the former employee’s attorney has no effective

means of protecting against the nonlawyer’s disclosure of the client’s

confidences once the nonlawyer leaves the attorney’s employment. Therefore,

the responsibility for protecting the confidentiality of attorney-client

communications must fall to the new lawyer or firm hiring the nonlawyer and

the implementation of screening measures. See In re Complex Asbestos

Litigation, 232 Cal. App. 3d at 588.

      Accordingly, as a matter of first impression, we set forth the following

guidance for disqualification of a law firm based on a nonlawyer’s conflict of

interest. Once the new firm knows of the nonlawyer’s conflict of interest, the

new firm must give prompt written notice to any affected adversarial party or

their counsel, stating the conflict and the screening measures utilized. See

Leibowitz, 78 P3d at 521; cf. Rule 1.11 (a) (2) (regarding successive

government and private employment, requiring that “written notice is duly given

to the client and to the appropriate government entity”); Rule 1.12 (c) (2)

(regarding former judge or arbitrator, requiring that “written notice is promptly

                                       15
given to the appropriate tribunal”). The adversarial party may give written

consent to the new firm’s continued representation of its client with screening

measures in place.

      Absent written consent, the adversarial party may move to disqualify the

new firm. The adversarial party must show that the nonlawyer actually worked

on a same or substantially related matter involving the adversarial party while

the nonlawyer was employed at the former firm.7 If the moving party can show

this, it will be presumed that the nonlawyer learned confidential information

about the matter. See Phoenix Founders, Inc., 887 S.W.2d at 834. This prevents

the nonlawyer from having to disclose the very information that should be

protected. See id.; In re Complex Asbestos Litigation, 232 Cal. App. 3d at 597.



      Once this showing has been made, a rebuttable presumption arises that the



      7
        We express no opinion on cases, unlike here, where the nonlawyer has not
worked on a matter involving the adversarial party at the previous firm. In these
instances, a proposed suggestion is to ask whether the nonlawyer was exposed to
confidential matter. See Green, 764 NE2d at 983; Edwards, 26 MISS. C. L. REV. at
179. This then would create a rebuttable presumption for the new firm to show
that there was no access or exposure to confidential information by the nonlawyer
at the previous firm. See Green, 764 NE2d at 983; Edwards, 26 MISS. C. L. REV.
at 179.
                                       16
nonlawyer has used or disclosed, or will use or disclose, the confidential

information to the new firm. See Phoenix Founders, Inc., 887 S.W.2d at 834-

835. The new firm may rebut this by showing that it has properly taken effective

screening measures to protect against the nonlawyer’s disclosure of the former

client’s confidential information. See id. at 835; see also Green, 764 NE2d at

983; Hayes, 51 P3d at 569.        If the new firm can sufficiently rebut the

presumption and show that it promptly gave written notice of the nonlawyer’s

conflict, then disqualification is not required.

      The specific screening measures that the new firm must implement will

vary based on the particular circumstances in each case. See Rule 1.0, Comment

[9] (“screening measures that are appropriate for the particular matter will

depend on the circumstances”). Courts must evaluate whether the new firm took

sufficient measures to reduce the potential for the breach of confidences by the

nonlawyer. Courts may also consider the amount of time that has elapsed since

the nonlawyer’s work on the case in question at the previous firm, the size of the

new and previous firms, and the number of individuals presumed to have

confidential information. See In re Columbia Valley Healthcare System, L.P.,
320 S.W.3d at 824-825.

                                        17
       At a minimum,

       [a] lawyer should give [nonlawyers] appropriate instruction and
       supervision concerning the ethical aspects of their employment,
       particularly regarding the obligation not to disclose information
       relating to representation of the client, and should be responsible for
       their work product. The measures employed in supervising
       nonlawyers should take account of the fact that they do not have
       legal training and are not subject to professional discipline.

Rule 5.3, Comment [1]. A lawyer should “screen” the nonlawyer, which our

Rules define as isolating the nonlawyer “from any participation in a matter

through the timely imposition of procedures within a firm that are reasonably

adequate under the circumstances to protect information that the isolated

[non]lawyer is obligated to protect under these Rules or other law.” Rule 1.0

(p).

       The personally disqualified [nonlawyer] should acknowledge the
       obligation not to communicate with any of the other lawyers in the
       firm with respect to the matter [and] other lawyers in the firm who
       are working on the matter should be informed that the screening is
       in place and that they may not communicate with the personally
       disqualified [nonlawyer] with respect to the matter.

Rule 1.0, Comment [9]. It may also be appropriate for the firm to institute

procedures to prevent the nonlawyer from having contact with, or access to, any

firm files or other materials relating to the matter. Id. It may also be prudent for


                                         18
the firm to present periodic reminders of the screen to the nonlawyer and all

other firm personnel. Id. “In order to be effective, screening measures must be

implemented as soon as practical after a [nonlawyer,] lawyer[,] or law firm

knows or reasonably should know that there is a need for screening.” Id. at

Comment [10].

      On the other hand, the new firm will be disqualified where (1) the

nonlawyer has already revealed the confidential information to lawyers or other

personnel in the new firm; (2) screening would be ineffective; or (3) “the

nonlawyer necessarily would be required to work [or has actually worked at the

new firm] on the other side of the same or a substantially related matter on

which the nonlawyer [previously] worked.” ABA Comm. on Ethics and

Professional Responsibility, Informal Op. 88-1526, at 2; see also Leibowitz, 78

P3d at 522; Phoenix Founders, Inc., 887 S.W.2d at 835. If these situations occur,

the new firm must withdraw from representing its client because the

confidentiality of the former client has been destroyed and the appearance of

impropriety will result.

      2. Having found that screening is appropriate for nonlawyers, we must

now evaluate the measures used by Insley & Race in this particular case. First,

                                      19
we begin by noting that Hodge has not waived the conflict of interest by giving

written consent for Insley & Race to continue to represent URFA-Sexton, and

URFA-Sexton has expressly requested that Insley & Race continue to represent

it as their counsel of choice. Additionally, Bussey attests in her affidavit that

she has neither discussed nor disclosed any confidential information that she

obtained about the Williams matter during her employment with Hanks Brookes

to any person at Insley & Race, and Bussey has not worked on the Williams case

while at Insley & Race.       Accordingly, automatic disqualification is not

warranted.

      Next, there is no dispute that Bussey worked on the Williams case while

at Hanks Brookes, and therefore, it is presumed that Bussey learned confidential

information about the Williams case. The burden now shifts to Insley & Race

to rebut the presumption that Bussey used or disclosed, or will use or will

disclose, confidential information about the Williams case to Insley & Race.

      Bussey states in her affidavit that she was unaware of Insley & Race’s

involvement in the Williams case when she was hired on March 15, 2011, and

Insley attests that the firm was unaware of any potential conflict in hiring

Bussey. Bussey states that she did not learn of her new firm’s involvement in

                                       20
the Williams case until October 5, 2011. Upon discovering that Insley & Race

was counsel for URFA-Sexton, Bussey immediately informed her co-workers,

Insley, and the firm administrator. Insley immediately instructed Bussey not to

be involved in the Williams case at Insley & Race in any way or to have any

discussions with anyone about the case or her knowledge about it. Furthermore,

Insley instructed Bussey that she would be restricted from any access to the

electronic file and that Insley would make sure that appropriate screening

measures were in place at Insley & Race. The firm administrator immediately

implemented and confirmed electronic screening measures with Bussey,

including taking steps to restrict Bussey's access to any information about the

Williams case, implementing security measures to prevent Bussey from

accessing any computerized information maintained by Insley & Race regarding

the Williams case, and testing the security measures he implemented to ensure

their success. Since October 5, Bussey has been unable to access the case

management system used by Insley & Race for the Williams matter, including

any calendar events, contact information, documents, and billing information for

the Williams case. Additionally, the physical file was removed from the general

file room and securely placed in the office of an associate.

                                       21
      Bussey and Insley state in their affidavits that Bussey will continue to

fully abide by the screening and restrictive measures implemented at Insley &

Race; Bussey will not have access to the electronic or physical file in the

Williams case; and Bussey will not discuss or disclose any confidential

information about the Williams case to anyone at Insley & Race. Insley as well

as the firm administrator attest that the screening and restrictive measures

implemented on October 5, 2011, have and will remain in place throughout the

duration of the case to prevent the disclosure of confidential information.

      We find that in this particular case Insley & Race’s screening measures

were, and are, appropriate and effective to protect against Bussey’s disclosure

of confidential information she learned while working on the Williams case at

Hanks Brookes. Insley & Race took sufficient screening measures to reduce the

potential for the breach of confidences by Bussey, and therefore, Insley & Race

has rebutted the presumption that Bussey used or disclosed, or will use or

disclose, the confidential information.

      Hodge contends that Insley & Race should be disqualified because the

firm did not perform adequate conflict checks to detect whether Bussey had

worked on the Williams case. Insley & Race responds that Hanks Brookes

                                      22
should have disclosed its involvement in the Williams case when Insley called

Hanks to discuss hiring Bussey in March 2011. Although we agree that it would

be prudent for a potential employer to conduct conflict checks before hiring a

new nonlawyer, so as to implement appropriate screening measures and avoid

the possibility of subsequent disqualification, in this case the potential conflict

was missed, regardless of whether the blame rests with Insley & Race or Hanks

Brookes. Importantly, Insley & Race implemented effective screening measures

as soon as Bussey informed the firm of the conflict to ensure that Bussey would

not disclose confidential information about the Williams case, and Bussey has

not actually disclosed such confidential information.

      Hodge also argues that Insley & Race did not timely disclose Bussey’s

conflict to Hanks Brookes on October 5, and instead waited until December 6

to do so. Hodge raised this argument before the trial court and the Court of

Appeals, but neither court addressed this issue. Based on the guidelines we have

established today, once Insley & Race knew of Bussey’s conflict of interest,

Insley & Race was required to give prompt written notice to Hodge or her

counsel, stating the conflict and the screening measures implemented at Insley

& Race. Therefore, we remand this case to the Court of Appeals to remand to

                                        23
the trial court for a hearing to determine whether Insley & Race gave prompt

written notice to Hodge or her counsel.

      Judgment vacated and case remanded with direction. All the Justices

concur.




      NAHMIAS, Justice, concurring.

      Last year this Court noted the difficulties that may be caused by applying

the imputed conflict of interest rule, Rule 1.10 (a) of the Georgia Rules of

Professional Responsibility found in State Bar Rule 4-102, to all of the lawyers

working in a single circuit public defender office. See In re Formal Advisory

Opinion 10-1, 293 Ga. 397, 400 (744 SE2d 798) (2013) (“FAO 10-1”). Yet we

adhered to the plain text of Rule 1.10, noting that any alteration of the rule

should come by amendment. See id. at 401, n. 4. See generally Rule 5-101

(describing the process for amending the Bar Rules). In another case decided

last year, we avoided deciding what we called the “thorny ethical issues” posed

by Rule 1.10 (a) when lawyers wish to consult with their law firm’s in-house

counsel about potential malpractice claims by a client of the firm. See St.
Simons Waterfront, LLC v. Hunter, Maclean, Exley & Dunn, P.C., 293 Ga. 419,

425-426 & n.4. (746 SE2d 98) (2013). This time we “encourage[d] those

interested in the resolution of these ethical issues to appeal to the State Bar for

guidance on, clarification of, and possible amendments to our Rules of

Professional Conduct.”

      The Court can take neither of those courses today. Unlike in the Hunter,

Maclean case, we cannot avoid deciding the professional responsibility issue

and leave it to the rule-making (or even to the formal advisory opinion) process

to address, because that would take significant time and we need to decide the

disqualification question that this case presents. And unlike in FAO 10-1, we

cannot simply rely on the plain text of the rules, because the rules do not speak

directly to whether a nonlawyer’s conflict of interest must be imputed to the

entire law firm for which she works or rather may be addressed through

effective screening measures. I therefore join the Court’s opinion authorizing

proper screening to prevent the imputation of conflicts as to nonlawyers in some

cases, including this one. The Court’s decision accords with the majority view

of courts and commentators nationwide, reflects the fact that nonlawyers stand

in a different position than lawyers for purposes of the Bar Rules, and is

                                        25
consistent with the text of Rule 5.3, which requires lawyers with managerial or

direct supervisory authority over nonlawyers to make “reasonable efforts” to

ensure that the nonlawyers’ conduct is compatible with — not necessarily

identical to — the professional obligations of the lawyers. Compare Rule 5.1

(requiring lawyers with managerial or direct supervisory authority over other

lawyers to make reasonable efforts to ensure that the lawyers conform to the

Rules of Professional Conduct).

      It should be noted, however, that this is yet another case that raises

questions about whether Rule 1.10, and in particular its implicit rejection of the

use of screening measures to avoid imputed disqualification of an entire law

firm when one of their lawyers would be disqualified, should be reconsidered

and amended or at least clarified. After all, the rules already allow the use of

screening to avoid conflicts imputed from some lawyers — former government

lawyers, judges, and arbitrators. See Rules 1.11 (a) and 1.12 (c). And many of

the factors that the Court discusses in support of our conclusion that screening

measures, rather than imputed disqualification, may be appropriate for

nonlawyers also apply to many other lawyers — especially associates. In

addition, we should acknowledge that, as in the rest of our economy, it is

                                       26
becoming far less common for lawyers and their nonlawyer assistants to remain

with the same firm for an entire career, whether by choice or due to layoffs or

merger and dissolution of firms. This Court can continue deciding — or

avoiding deciding — the impact of Rule 1.10 on a case-by-case basis, but the

process for amending the Bar Rules provides opportunities for greater and

broader input from those whose interests may be affected by imputed

disqualification as well as consideration of facts and circumstances beyond

those presented in the record of a particular case. That seems a preferable way

to address these issues.



      Decided May 5, 2014.

      Certiorari to the Court of Appeals of Georgia – 322 Ga. App. 534.

      Michael A. Mills, for appellants.

      Insley & Race, Brynda R. Insley, James P. Myers, for appellees




                                      27